Opinion by
Mr. Justice Williams,
The defendant was incorporated by a special act of legislature approved on the 10th day of February, 1869. By the provisions *385of this act it was authorized to enter upon the streets of the city of Philadelphia, and construct its line of railway over the route described in its charter “ without obtaining the consent of the city councils of the city of Phila.” The right of eminent domain was not only conferred, but the place and manner of its exercise were determined by the state as the sovereign, regardless of the will of the municipality. If the consent of the city to the occupation of its streets had been necessary, the terms and conditions upon which that consent should be granted would have been for the city to determine. Acceptance of the permission to enter upon the streets would then have involved an assent on the part of the company to all the terms and conditions imposed, which the courts would have enforced: Allegheny v. Millville, Etna & Sharpsburg Ry. Co., 159 Pa. 411. But the consent of the city was not made necessary; the company was authorized to construct its railway without it. The city was in no position to impose terms ; it had no power to do so. We must look therefore to the special legislation incorporating and defining the powers and privileges of the railway company for the terms of the grant to the defendant, and the extent of its obligations to the city. Examining the special legislation for this purpose we find that the company was required in the construction of its railway to conform to the established grade of the streets it should occupy; to lay crossings on those streets not oftener than one in each two hundred and fifty feet; and to do such repairing as became necessary on account of the laying of its tracks at its own cost and without cost to the city. These were all the terms imposed relating to the location and construction of the track of the railway company; but “ whenever the said railway shall be laid and used by running passenger cars thereon ” an additional obligation arose, which was expressed by the legislature in these words, “ the said company shall be subject to the ordinances of the city of Phila., regulating the running of passenger railway cars.” Our question is, what is the extent of the obligation imposed by this provision? It is clear that it does not relate to the right to enter the streets of the city and construct its railway thereon, for it is limited by its terms to take effect only when the track was laid and in actual use by the running of cars over it. The railway was to be built under the authority of the state, not of the *386city. But after this was done it was to enjoy no immunity from municipal control. It must, as to the operation of its railway, be subject to the ordinances of the city regulating the “ running of passenger cars.” The distinction is plainly drawn between the building of a line of street railway, and the operation of a completed line.
The ordinances to which it is made subject are those that “regulate the running of cars” upon a completed road rightfully upon the streets, and nothing more. The frequency with which cars shall be run, the rate of speed, the protection of the public at crossings, and similar subjects, are those that are within the purview of the act. As to all such subjects which are within municipal control, the defendant stands on the same ground as do other street railways of the city, and is subject to the ordinances “ regulating the running of passenger railway cars ” in the same manner, and to the same extent. This is the extent of the obligation imposed by the statute on the defendant company and the power of the city over it; it follows that the assignments of error must be overruled.
The judgment is affirmed